DETAILED ACTION
Claim Status
	Applicant’s amendment file February 12, 2021 has been entered. Claims 21-25 and 41-51 are cancelled. Claims 52-53 has been newly added. Claims 1-20, 26-40 and 52-53 are pending. Claims 1-20, 26-40 and 52-53 are currently under examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112 – new rejection necessitated by Applicant’s amendment
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20, 26-40 and 52-53 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. This is a new rejection necessitated by Applicant’s amendment to claim 1 to recite, “wherein the modified nucleotide is”.


Claim Rejections - 35 USC § 102 - maintained
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-20, 26-27, 29-31, 33, 36-39 and 53 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Zhang et al. (WO 2014/093712 A1; published June 19, 2014, earliest effective filing date December 12, 2012; provided in an IDS). This rejection is maintained but has been modified to address Applicant’s amendment to claim 1 to recite, “about 10% to about 30% of nucleotides in the first nucleotide sequence or about 1% to about 10% of nucleotides in the second nucleotide sequence are modified nucleotides” and “an increased efficiency relative to a corresponding unmodified sgRNA”, as well as addition of claim 53.
	Zhang et al. describe a method for inducing gene regulation of a target nucleic acid (a method of modifying a target polynucleotide in a eukaryotic cell; paragraph [0016]) in a primary cell (delivery into primary cells; paragraph [0227]), the method comprising: introducing into the primary cell: (a) a modified single guide RNA (sgRNA) comprising a first nucleotide sequence that is complementary to the target nucleic acid (a guide sequence hybridized to a target sequence; paragraph [0016]) and a second nucleotide sequence that interacts with a CRISPR-associated protein (Cas) polypeptide (said guide sequence is linked to a tracr mate sequence which in turn hybridizes to a tracr sequence; paragraph [0016]), wherein about 10% to about 30% of nucleotides in the first nucleotide sequence (at least one non-naturally occurring nucleotide includes at least two, which is 10%) or about 1% to about 10% of nucleotides in the second nucleotide sequence are modified nucleotides (at least one non-naturally occurring nucleotide is more than 1% of 80 nucleotides. Modified nucleotides may be provided in any or all of the tracr, tracr mate, and/or guide sequences; paragraph [0029]), wherein the modified nucleotides are 2’-O-methyl 3’- phosphorothioate nucleotides (modified nucleotides may be modified at the ribose, phosphate, and/or base moiety. Modified nucleotides may include 2’-O-methyl analogs. The nucleic acid backbone may be modified, for example, a phosphorothioate backbone may be used; paragraph [0029]. Therefore, Zhang et al. envision a 2’-O-methyl 3’- phosphorothioate nucleotide); and (b) claim 1); wherein the target nucleic acid comprises a target DNA or a target RNA (target sequence may comprise any polynucleotide, such as DNA or RNA polynucleotides; paragraph [0084]) (claim 3); wherein the gene regulation comprises genome editing of the target DNA (target sequence may comprise any polynucleotide, such as DNA polynucleotides; paragraph [0084]) (claim 4); wherein the genome editing comprises homologous-directed repair (HDR) or nonhomologous end joining (NHEJ) of the target DNA (gene editing in mammalian cells through the error-prone NHEJ mechanism or homologous recombination (HR); paragraph [0167]) (claim 5); further comprising introducing a recombinant donor repair template into the primary cell (the method further comprises repairing said cleaved target polynucleotide with an exogenous template polynucleotide; paragraph [0016]) (claim 6); wherein the recombinant donor repair template comprises two nucleotide sequences comprising two non-overlapping, homologous portions of the claim 7); wherein the recombinant donor repair template comprises a synthetic single-stranded oligodeoxynucleotide (ssODN) template comprising a nucleotide sequence encoding a mutation to correct a single nucleotide polymorphism (SNP) (single stranded oligonucleotides were used as homologous recombination templates; paragraphs [0060]) and two nucleotide sequences comprising two non-overlapping, homologous portions of the target DNA, wherein the two nucleotide sequences are located at the 5' and 3' ends of the nucleotide sequence encoding the mutation (the template polynucleotide is complementary to a portion of a polynucleotide comprising the target sequence; paragraph [0101]) (claim 8); wherein the gene regulation comprises inhibition of gene expression of the target DNA or the target RNA (decreased transcription of a target gene; paragraph [0016]) using a Cas polypeptide that is endonuclease-deficient (a CRISPR enzyme that is mutated to with respect to a corresponding wild-type enzyme such that the mutated CRISPR enzyme lacks the ability to cleave one or both strands of a target polynucleotide containing a target sequence; paragraph [0092]) (claim 9); wherein the primary cell (delivery into primary cells; paragraph [0227]) is isolated from a multicellular organism prior to introducing the modified sgRNA and the Cas polypeptide into the primary cell (isolating said eukaryotic claim 10); wherein the multicellular organism is a plant, a multicellular fungus, or an animal (a mammal, preferably a human, a plant or a fungus; paragraph [0076]) (claim 11); wherein the primary cell is a stem cell (human embryonic stem cell; paragraph [0092]), or an immune cell (particular cell types (e.g. lymphocytes); paragraphs [0010]) (claim 12); wherein the stem cell is a hematopoietic stem and progenitor cell (HSPC), a mesenchymal stem cell, a neural stem cell, or an organ stem cell (human embryonic stem cell; paragraph [0092]) (claim 13); wherein the immune cell is a peripheral blood lymphocyte (PBL) (particular cell types (e.g. lymphocytes); paragraphs [0010]) (claim 14); wherein the primary cell or a progeny thereof is returned to the multicellular organism after introducing the modified sgRNA and the Cas polypeptide into the primary cell (returning said eukaryotic ceil and/or cells derived therefrom to said subject; paragraph [0016]) (claim 15); comprising introducing (a) and (b) to a population of primary cells comprising the target nucleic acid (population of cells from a human; paragraph [0116]) (claim 16); wherein the modified sgRNA induces the gene regulation of the target nucleic acid in at least about 30% of the population of primary cells (figure 10B showing 51.9% indel production) (claim 17); wherein the modified sgRNA induces the gene regulation of the target nucleic acid in at least about 40% of the population of primary cells (figure 10B showing 51.9% indel production) (claim 18); wherein the modified sgRNA induces the gene regulation of the target nucleic acid in at least about 50% of the population of primary cells (figure 10B showing 51.9% indel production) (claim 19); wherein the modified sgRNA induces the gene regulation of the target nucleic acid in at least about 60% of the population of primary cells (figure 10B showing claim 20); wherein the first nucleotide sequence is about 20 nucleotides in length (20bp as a guide sequence; paragraph [0037]) (claim 26); wherein at least two nucleotides in the first nucleotide sequence are modified nucleotides (inclusion of at least one non-naturally occurring nucleotide, or a modified nucleotide, or analogs thereof; paragraph [0029]) (claim 27); wherein from about 10% to about 30% of the nucleotides in the first nucleotide sequence are modified nucleotides (at least one non-naturally occurring nucleotide includes at least two, which is 10%) (claim 29); wherein the second nucleotide sequence is about 80 nucleotides in length (length of tracRNA includes at least nucleotides 1-85; paragraph [0025]) (claim 30); wherein at least two nucleotides in the second nucleotide sequence are modified nucleotides (inclusion of at least one non-naturally occurring nucleotide, or a modified nucleotide, or analogs thereof; paragraph [0029]) (claim 31); wherein from about 1% to about 10% of the nucleotides in the second nucleotide sequence are modified nucleotides (at least one non-naturally occurring nucleotide is more than 1% of 80 nucleotides) (claim 33); wherein the modified sgRNA is chemically synthesized (synthetic guide RNA; paragraph [0041]) (claim 36); further comprising introducing into the primary cell a second modified single guide RNA, wherein the second modified guide RNA guides the Cas polypeptide to a second target nucleic acid that is different from the target nucleic acid  (two or more guide sequences operably linked to the first regulatory element, wherein when expressed, each of the two or more guide sequences direct sequence specific binding of a CRISPR complex to a different target sequence in a eukaryotic cell; paragraph [0008]) (claim 37); comprising introducing into the primary cell the mRNA encoding the Cas polypeptide (the term polynucleotide include mRNA; paragraph claim 38); wherein the Cas polypeptide is a Cas9 polypeptide, a variant thereof, or a fragment thereof (CRISPR enzyme is a Cas9 enzyme; paragraph [0008]) (claim 39), wherein the gene regulation induced by the introduction of (a) and (b) is stable in the primary cell for at least 24 hours ( ells were incubated at 37°C for 72 hours post-transfection prior to genomic DNA extraction, paragraph [0175]) (claim 53).
	Additionally, regarding the limitation of claim 1 “induces gene regulation of the target nucleic acid with an increased efficiency relative to a corresponding unmodified sgRNA”, it is noted that the both the sgRNA of the claim and that of Zhang et al. are modified with 2’-O-methyl 3’- phosphorothioate nucleotides. MPEP 2112.01(II) recites that regarding compositions, “Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present”. Therefore, because Zhang et al. teaches the same modified sgRNA as that of the claimed process, the properties of the sgRNA are inherently present. Accordingly, Zhang et al. teaches the claimed limitation.
	Accordingly, Zhang et al. anticipate claims 1, 3-20, 26-27, 29-31, 33, 36-39 and 53. 
Response to Arguments
Applicant's arguments filed February 12, 2021 have been fully considered but they are not persuasive. Applicant argues that Zhang et al. do not teach the introduction of sgRNA wherein about 10% to about 30% of nucleotides in the first nucleotide sequence or about 1% to about 10% of nucleotides in the second nucleotide sequence 
However, as indicated above, Zhang et al. describes the percentage modifications claimed. Therefore, Zhang et al. describe the introduction of sgRNA wherein about 10% to about 30% of nucleotides in the first nucleotide sequence or about 1% to about 10% of nucleotides in the second nucleotide sequence are modified nucleotides. 
Accordingly, the rejection is still deemed proper and is therefore maintained.

Claim Rejections - 35 USC § 103 - maintained
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1, 3-20, 26-27, 29-31, 33, 36-40 and 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. as applied to claims 1, 3-20, 26-27, 29-31, 33, 36-39 and 53 above, and further in view of Zhang et al. (WO 2014/093635 A1; published June 19, 2014; provided in an IDS). This rejection is maintained but has been modified to address Applicant’s amendment to claim 1 to recite, “about 10% to about 30% of nucleotides in the first nucleotide sequence or about 1% to about 10% of nucleotides in the second nucleotide sequence are modified nucleotides” and “an increased efficiency relative to a corresponding unmodified sgRNA”, as well as addition of claim 53.
Zhang ‘712 is directed to CRISPR Cas systems with modified guide RNAs and anticipate claims 1, 3-20, 26-27, 29-31, 33, 36-39 and 53 as described above. 
A person of ordinary skill in the art at the time of filing, upon reading Zhang ‘712, would also have recognized the desirability of providing methods to introduce the polynucleotides. Zhang ‘635 teaches that electroporation is a suitable method to introduce CRISPR system into primary cells (paragraph [0225]). Zhang et al. further teaches that such method to introduce CRISPR systems into cells is known in the art. Thus, it would have been obvious to a person of ordinary skill in the art to try the transfection method of Zhang ‘635 in an attempt to improve the method of Zhang ‘712, as a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp. In turn, because electroporation results in introduction of CRISPR systems into cells, it would have been obvious to use electroporation as the transfection method.
.
Response to Arguments
Applicant's arguments filed August 14, 2020 have been fully considered but they are not persuasive. Applicant argues that Zhang ‘712 in view of Zhang ‘635 do not teach or suggest the introduction of sgRNA wherein about 10% to about 30% of nucleotides in the first nucleotide sequence or about 1% to about 10% of nucleotides in the second nucleotide sequence are modified nucleotides. One of ordinary skill in the art would have no reasonable expectation that incorporation of one or more MS or MSP modifications into the modified sgRNA, as claimed, would be successful inducing gene regulation, let alone with increased efficiency. Applicant references data from the specification to show that such enhancement is not expected and therefore, the references fail to provide the teaching, suggestion, or motivation to render the method of claim 1 obvious.
However, as indicated above, Zhang ‘712 describes introducing a sgRNA wherein about 10% to about 30% of nucleotides in the first nucleotide sequence or about 1% to about 10% of nucleotides in the second nucleotide sequence are modified nucleotides. As already discussed, the claimed property is inherently present as the modified sgRNA of Zhang ‘712 is identical to the sgRNA of the claimed invention, and products of identical chemical composition can not have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.


Claim Rejections - 35 USC § 103 – new rejection necessitated by Applicant’s amendment
Claims 1, 3-20, 26-27, 29-31, 33, 36-39 and 52-53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. as applied to claims 1, 3-20, 26-27, 29-31, 33, 36-39 and 53 above, and further in view of Le Cong et al. (US 2016/0340661 A1; published November 24, 2016, earliest effective filing date December 12, 2013). This is a new rejection necessitated by Applicant’s amendment adding claim 52.
Zhang et al. is directed to delivering CRISPR systems to cells and anticipates claims 1, 3-20, 26-27, 29-31, 33, 36-39 and 53 as applied above.
Zhang et al. lack the method wherein the modified sgRNA in (a) and the Cas polypeptide in (b) are introduced into the primary cell in a ribonucleoprotein (RNP) complex (claim 52).
Le Cong et al. is directed to delivering CRISPR systems to cells and describes delivering the sgRNA and the Cas polypeptides in an RNP complex (when delivered via particles, the particles are formed by the Cas9 protein and the sgRNA being admixed (claim 52). Le Cong et al. further describes that delivering RNP complexes can be used in ex vivo gene or genome editing, especially in a cell or cell population which optionally may then be introduced into an organism or non-human organism from which the cells or cell population were obtained (paragraph [0060]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing to have the method described by Zhang et al. and deliver the sgRNA ex vivo gene or genome editing, especially in a cell that is introduced back to the organism from which the cells were obtained (Le Cong et al., paragraph [0060]). Given the teachings of the prior art and the level of the ordinary skilled artisan at the time of the applicant’s invention, it must be considered, absent evidence to the contrary, that said skilled artisan would have had a reasonable expectation of success in practicing the claimed invention.
Accordingly, Zhang et al. further in view of Le Cong et al. render obvious claims 1, 3-20, 26-27, 29-31, 33, 36-39 and 52-53.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO GALISTEO GONZALEZ whose telephone number is (571)270-1010.  The examiner can normally be reached on M-F 7:00am-4:30pm PST, out every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/ANTONIO GALISTEO GONZALEZ/Primary Examiner, Art Unit 1636